Citation Nr: 1334328	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-13 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to a rating in excess of 40 percent for dorsolumbar strain paravertebral muscles; L4-L5 spondylolithesis; anterior bulging discs L3-L4, L4-L5 and L5-S1 levels and central spinal levels and central spinal stenosis; degenerative joint disease, for the period from November 13, 2006 to February 23, 2009. 

2. Entitlement to a rating in excess of 30 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular, for the period from November 13, 2006 to February 23, 2009. 

3. Entitlement to a rating in excess of 40 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular, for the period from February 24, 2009.


REPRESENTATION

Appellant represented by:	Joseph R Moore, Attorney


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active duty for training with the Army National Guard from June 1964 to December 1964 and a brief period of inactive duty training in November 1976 during which he sustained an injury in line of duty. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  These issues were the subject of a November 2010 Board decision.  However, an April 2012 United States Court of Appeals for Veterans Claims (Court) decision vacated and remanded these issues for further development.  As such they now return before the Board.

The Board also points out that the issue of entitlement to TDIU was remanded by the Board in November 2010 for further development.  That development was completed, and in a January 2012 decision, the RO granted entitlement to TDIU effective February 24, 2009.

In an August 2013 letter from the Veteran's representative, he indicated that he wished to express disagreement with the effective date assigned for the Veteran's grant of TDIU, finding a date of November 13, 2006 more appropriate.  The Board notes that, as this was received well more than a year after the grant of TDIU, the Board cannot take this as a valid notice of disagreement with the RO's decision, and therefore can only refer this claim to the RO for appropriate consideration.

As noted, the November 2010 Board decision was vacated and remanded by an April 2012 Court order.  In the Memorandum Decision of the Court, it was noted the Veteran's claim for an increased disability rating contained numerous complaints of erectile dysfunction that potentially implicated the inferred issue of entitlement to special monthly compensation.  It was also noted that the Board failed to address the Veteran's complaints of stomach pain related to medication which he takes for his back pain.  As these matters have not been addressed by the agency of original jurisdiction, they are referred to the RO for appropriate consideration.

The issues of entitlement to an increased rating for a back disability, and entitlement to an increased rating for a hip disability for the period from November 13, 2006 to February 23, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular, for the period from February 24, 2009, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to a rating in excess of 40 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular, for the period from February 24, 2009 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, as to the specific issue of entitlement to a rating in excess of 40 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular, for the period from February 24, 2009, the Veteran's representative, in a statement received at the Board on August 19, 2013, specifically indicated that the Veteran was now satisfied with his ratings assigned from February 24, 2009.  As such, the Board finds the appellant has withdrawn the appeal of this specific claim, and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 40 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular, for the period from February 24, 2009, is dismissed.


REMAND

As to the remaining claims, the Board regrets to find that further development is warranted before an adjudication may be made.  Specifically, the Board notes the issues of entitlement to a rating in excess of 40 percent for dorsolumbar strain paravertebral muscles; L4-L5 spondylolithesis; anterior bulging discs L3-L4, L4-L5 and L5-S1 levels and central spinal levels and central spinal stenosis; degenerative joint disease, for the period from November 13, 2006 to February 23, 2009, and of  entitlement to a rating in excess of 30 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular, for the period from November 13, 2006 to February 23, 2009, were the subject of a prior Board decision in November 2010.  These claims for increased ratings were denied in November 2010 because the Board found that the Veteran's symptomatology approximated the criteria for the disability rating already assigned to the Veteran.

However, this November 2010 Board decision was vacated and remanded by an April 2012 Court order, because the Court found that the Board had not included adequate reasons and bases in its prior decision.

As to the Veteran's right hip disability, the Court found that the Board left significant factual questions unanswered, such as whether the Veteran's impairment of the femur manifested by the shortening of the bones in his right left is a distinct and separate disability from his impairment of the femur manifested by limitation of flexion of the right thigh, sufficient to warrant the assignment of separate disability ratings.  In this regard, the Court was concerned with the potential application of the Murray v. Shinseki, 24 Vet. App. 420 (2011) wherein the Court held that a rating under a specific diagnostic code in effect for 20 years or more was protected under 38 C.F.R. § 3.951(b) (2013) and that a change to the diagnostic code in that case was, in essence, a reduction of that disability rating.  In Murray, the case involved the changing of diagnostic codes based on current evidence of knee arthritis but no current evidence of the previously rated knee laxity, after that rating had been in effect for over 20 years.  Thus, in the current case, the Court is concerned that the RO's decision to rate the Veteran based on limitation of flexion of the right thigh may have amounted to an impermissible reduction under 38 C.F.R. § 3.951(b) if it is determined that such impairment is distinct and separation from the impairment resulted by shortening of the bones for which he was previously rated.

The Board finds that a further examination would be helpful in making this determination, and therefore, this issue must be remanded for such an examination.

For both claims, the Board notes that the Court also mentioned the issue of the Board not obtaining records from VA medical facilities from March 2007 to November 2010 in adjudicating these claims.  The Court however indicated that it did not need to address that issue at this time, because the Board had directed the regional office to obtain those specific records in connection with the remand of the Veteran's TDIU claim (granted by a January 2012 RO decision).  It is clear however, that the Court finds these records likely crucial to the adjudication of the Veteran's claims, and therefore they must be considered by the RO in the first instance before a further decision is made on this claim.

Finally, the Board notes that the Court, and the Veteran's representative in an August 2013 letter, discussed the issues of entitlement to extra schedular evaluations for both these claims.  On remand, the Board instructs the RO to consider carefully whether an extra schedular evaluation is warranted for either of these claims.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file. All relevant treatment records should be obtained from any VA medical facility where the Veteran has been treated from November 2010 to the present, and associated with the Veteran's claims file.

2. The Veteran should be afforded a VA examination by a physician with sufficient expertise to evaluated the Veteran's service connected right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner should note the impairment of the Veteran's femur manifested by the shortening of the bones, and note what symptomatology that disability causes.  The examiner should specifically indicate whether that specific shortening causes limitation of flexion or extension of the thigh, or results in other specific thigh symptomatology such as altered gait.

The supporting rationale for all opinions expressed must be provided.  Should the examiner be unable to provide any opinion requested, they should so indicate in the examination report and fully describe why such opinion could not be reached.  

3. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim, considering whether extraschedular claims are warranted, and considering whether recharacterizing the veteran's right hip disability under a different rating code may have constituted an impermissible reduction of a Veteran's protected rating under 38 C.F.R. § 3.951(b) as contemplated in Murray v. Shinseki, 24 Vet. App. 420 (2011).  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


